Case: 16-11216     Date Filed: 01/24/2017    Page: 1 of 20




                                                             [DO NOT PUBLISH]




                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 16-11216
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:16-cv-20395-UU




ALEXANDER EUGENIO MOSKOVITS,
individually and for all those similarly situated,

                                                     Plaintiff - Appellant,

versus

ALDRIDGE PITE, LLP,
f.k.a. Aldridge Connors, LLP,
SARAH BARBACCIA, ESQ.,
MINDY DATZ, ESQ.,
ROSA M. SUTTLE,
MCGLINCHEY STAFFORD, PLLC, et al.,

                                                     Defendants - Appellees.
               Case: 16-11216       Date Filed: 01/24/2017       Page: 2 of 20


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (January 24, 2017)

Before WILLIAM PRYOR, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:

       Pro se plaintiff Alexander Moskovits filed a putative class-action suit in the

Southern District of Florida against twenty-three defendants, alleging that

defendants engaged in a widespread conspiracy to fraudulently foreclose on

mortgaged properties throughout the state of Florida. Plaintiff appeals from the

district court’s sua sponte dismissal of his complaint without prejudice for failure

to comply with court order and failure to prosecute. Upon careful review of the

record, we find no abuse of discretion and affirm the district court’s dismissal.

                                     BACKGROUND

I.     Facts Alleged1

       Plaintiff’s allegations relate to a single home mortgage executed in Miami

Beach, Florida, by an individual named Mel Gorham. In late 2007, Gorham


1
 We derive the pertinent facts exclusively from Plaintiff’s complaint dated February 3, 2016.
We assume these facts to be true.



                                               2
              Case: 16-11216     Date Filed: 01/24/2017      Page: 3 of 20


borrowed a sum of $417,000 from HSBC Mortgage Corp. (“HSBCMC”),

apparently for the purpose of purchasing Plaintiff’s Miami Beach home (the

“Miami property”). Around the same time, Plaintiff conveyed the Miami property

to Gorham via quitclaim deed. Plaintiff then joined Gorham in co-signing a thirty-

year mortgage on the Miami property to secure Gorham’s borrowing.

      The mortgage instrument identifies both Gorham and Plaintiff as joint

borrowers of the $417,000 from HSBCMC. HSBCMC is, in turn, identified as

lender throughout the relevant documentation. The mortgage instrument

additionally designates Mortgage Electronic Registration Systems, Inc. (“MERS”)

as mortgagee, acting “solely as nominee” for lender HSBCMC. In so designating,

the mortgage instrument empowers MERS to exercise HSBCMC’s right to

foreclose on the subject property in the event of default.

      In the ensuing three years, home values plummeted and employment

prospects deteriorated. Gorham ultimately found herself in the position many

homeowners faced at the height of the Great Recession: underwater on her

mortgage, unemployed, and unable to make her monthly loan payments. In the

meantime, Plaintiff alleges, HSBCMC profited from the housing boom and bust by

“repeatedly” selling and reselling its interest in mortgages like Gorham’s to

investors “in the secondary market.” As a result, Plaintiff’s theory goes, HSBCMC


                                          3
              Case: 16-11216      Date Filed: 01/24/2017    Page: 4 of 20


no longer held a security interest in the Miami property at the time Gorham finally

defaulted on her mortgage.

      HSBCMC nonetheless attempted to foreclose on the Miami property in

August 2010. Shortly after HSBCMC filed its foreclosure action, Gorham

received a letter stating that her mortgage loan had been “transferred to” HSBCMC

in September 2010 and that HSBCMC was Gorham’s “new creditor.” The record

before us does not clarify the legal significance of this letter, nor is there any

evidence regarding the status of HSBCMC’s mortgage interest (or lack thereof) at

the time of the foreclosure filing. But as the Complaint alleges, this letter

represented HSBCMC’s post hoc attempt to regain its interest in the Miami

property after selling it in the secondary market. As such, the letter supports

Plaintiff’s theory that HSBCMC did not hold a security interest in Gorham’s

mortgage at the time it sought to foreclose.

      Plaintiff cites the August 2010 foreclosure filing and subsequent letter as

evidence that HSBCMC, MERS, and other entities involved in servicing Gorham’s

mortgage were involved in “a scheme to file fraudulent documents against

[Plaintiff] to extract his property.” Plaintiff does not deny that Gorham was,

indeed, in default, nor does he allege that foreclosure was improper or unwarranted

for any reason. Rather, Plaintiff argues that HSBCMC lacked standing to bring the


                                            4
                Case: 16-11216       Date Filed: 01/24/2017       Page: 5 of 20


August 2010 foreclosure action because, after selling the mortgage “repeatedly” in

the secondary market, HSBCMC had failed to successfully reacquire its interest

before initiating foreclosure. Plaintiff maintains that “[f]iling a foreclosure

lawsuit . . . without standing constitutes an intrinsic fraud against the homeowner

and an extrinsic fraud upon the Court.” And this fraudulent filing, Plaintiff alleges,

was an act in furtherance of a “conspiracy between the defendants to unlawfully

extract property from homeowners throughout the State of Florida.” HSBCMC

voluntarily dismissed the foreclosure suit in December 2012 for reasons not

reflected in the record. Plaintiff has not specified the nature or extent of any injury

he suffered as a result of the August 2010 filing.2

       Plaintiff goes on to allege a second, similar instance of fraud, this time

involving MERS and another HSBC entity, HSBC Bank USA, N.A. (“HSBCNA”).

In November 2012, MERS—acting as “nominee” of original lender HSBCMC—




2
  While Plaintiff maintains that Defendants collectively sought to “extract his property” through
fraudulent foreclosure, neither his factual assertions nor the evidence he presents suggest that
Plaintiff lived in or retained an ownership interest in the Miami property at any point after
conveying it to Gorham in 2007. Instead, the record suggests that Plaintiff was liable to
HSBCMC, if at all, as a co-signer or guarantor on Gorham’s initial home loan. Consistent with
this status, Plaintiff has not asserted that the foreclosure proceeding threatened to displace him
from his home. Nor does Plaintiff suggest that HSBCMC or any other party sought to hold him
directly liable on Gorham’s missed loan payments. Plaintiff has failed to clarify in his complaint
any other theory on which HSBCMC’s attempted foreclosure injured him directly.



                                                5
              Case: 16-11216     Date Filed: 01/24/2017     Page: 6 of 20


executed a “corporate assignment of mortgage” purporting to assign the Gorham

mortgage to HSBCNA. The assignment was signed on behalf of MERS by

Rebecca A. Cosgrove and recorded shortly thereafter. Plaintiff alleges that the

assignment constituted a “fraudulent legal document” because Cosgrove was an

employee of HSBC, and not an agent of MERS, at the time she executed the

assignment and because the notary public who notarized the document was “a

fraud and known to be a fraud by the defendants.” At a minimum, Plaintiff argues,

the purported assignment by MERS, as nominal mortgagee, had no legal effect

because only the actual holder of the note was authorized to assign its interest to

another party. Here again, Plaintiff fails to allege that he suffered any injury as a

result of the execution or public recordation of this assignment.

      The final instance of alleged fraud occurred in April 2014, when

HSBCNA—acting through mortgage-loan servicer PHH Mortgage Corp.—filed a

second foreclosure proceeding against Gorham and Plaintiff. As before, Plaintiff

does not contend that foreclosure was improper or that Gorham was not in default.

Plaintiff’s contention is that, because the attempted assignment of Gorham’s

mortgage by MERS to HSBCNA was legally insufficient at best and fraudulent at

worst, HSBCNA lacked standing to foreclose on the Miami property. In so

alleging, Plaintiff reasserts his contention that filing a foreclosure suit without


                                           6
               Case: 16-11216       Date Filed: 01/24/2017       Page: 7 of 20


standing constitutes fraud and characterizes the April 2014 foreclosure filing as a

further step in Defendants’ “conspiracy . . . to unlawfully extract property from

homeowners.” Plaintiff again fails to specify the nature of any injury he may have

suffered as a result of this allegedly fraudulent filing. At the time Plaintiff filed

this appeal, HSBCNA’s foreclosure proceeding remained pending in Florida state

court.3

       Plaintiff adds several conclusory allegations to this primary list of frauds,

including dissemination by Defendants of “deceitful [ ] collection letters regarding

impending foreclosures [and] notices of pendencies” and false billing of attorneys’

fees and costs in the course of foreclosure proceedings. Plaintiff does not,

however, assert any facts to substantiate these allegations.

II.    Procedural History

       On the basis of these alleged facts, Plaintiff filed a putative class-action

complaint in the Southern District of Florida in February 2016, more than four

3
  It is worth noting that, in the Florida state proceeding, Plaintiff asserted the same lack-of-
standing argument as a defense to foreclosure. See generally Motion to Dismiss Foreclosure
Action, HSBC Bank USA N.A. v. Gorham, No. 2010-010344-CA-01 (Fla. Cir. Ct. June 6, 2014).
The state court denied Plaintiff’s motion to dismiss in February 2016, finding no merit in
Plaintiff’s claim that HSBCNA lacked standing to foreclose on the Miami property. See Order
on Motion to Dismiss Foreclosure Action, HSBC Bank USA, N.A. v. Gorham, No. 2014-010344-
CA-01 (Fla. Cir. Ct. Feb. 9, 2016). Plaintiff filed this Complaint in the Southern District of
Florida shortly thereafter, attempting this time to use his lack-of-standing argument as a sword
rather than a shield.



                                               7
                Case: 16-11216       Date Filed: 01/24/2017       Page: 8 of 20


years after the first foreclosure action was filed. The Complaint names twenty-

three defendants, including MERS, HSBCMC, HSBCNA, and the law firms and

mortgage servicers involved in Gorham’s foreclosure. Plaintiff seeks individual

and class-wide damages on three substantive counts: first, violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§ 1962(a)–(d), predicated on instances of mail fraud, 18 U.S.C. § 1341, and wire

fraud, 18 U.S.C. § 1343; second, common-law unjust enrichment resulting from

false billing practices; and third, violation of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692e and 15 U.S.C. § 1692j, resulting from defendants’

dissemination of misleading collections communications. The Complaint made

clear that Plaintiff was proceeding on a pro se basis and is a resident of Brazil.

       Two days after Plaintiff filed the Complaint, the district court filed a sua

sponte order requiring Plaintiff to file a RICO case statement by February 17, 2016

(the “RICO Order”).4 The RICO Order advised Plaintiff that “failure to

comply . . . will result in the dismissal of the case without further notice.”




4
  Under the Southern District of Florida’s Local Rules, a RICO case statement is a plain
statement of the facts on which a civil RICO claim relies. RICO case statements are no longer
mandatory in the Southern District of Florida, but courts may still request them on a case-by-case
basis. S.D. Fla. R. 12.1 (repealed 2011) & cmt.



                                                8
                Case: 16-11216        Date Filed: 01/24/2017       Page: 9 of 20


       February 17 came and went, and Plaintiff failed to file a RICO statement as

required. The district court dismissed the Complaint without prejudice on

February 18 for failure to prosecute, citing Plaintiff’s apparent disregard for the

court-ordered deadline. Plaintiff now appeals the district court’s dismissal without

prejudice, arguing that the court abused its discretion by failing to give him prompt

notice of the RICO Order and sufficient time to comply. 5

                                STANDARD OF REVIEW

       We review a district court’s sua sponte dismissal without prejudice for an

abuse of discretion. Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006).

“Discretion means the district court has a range of choice, and that its decision will

not be disturbed as long as it stays within that range and is not influenced by any

mistake of law.” Id. (citing Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d

1333, 1337 (11th Cir. 2005)) (internal quotation marks omitted).



5
  The court’s dismissal of Plaintiff’s suit is the only issue before us at this stage of the
proceeding, but it is not the only issue Plaintiff has briefed. Shortly after the lower court’s
dismissal, Plaintiff filed a separate motion seeking recusal of the district judge, assignment of a
new judge, and appointment of counsel to represent him. The Chief Judge for the Southern
District Florida denied the motion. Plaintiff immediately appealed to this Court, but he failed to
pay the required filing fees or to file a timely motion to proceed in forma pauperis. As a result,
we dismissed that appeal for want of prosecution. Plaintiff has nonetheless briefed the recusal
and appointment-of-counsel issues in the appeal before us. Because Plaintiff’s appeal of those
matters has been dismissed, and because their determination has no bearing on our assessment of
the district court’s dismissal, we do not consider them here.



                                                 9
               Case: 16-11216        Date Filed: 01/24/2017       Page: 10 of 20


                                        DISCUSSION

       In dismissing Plaintiff’s suit without prejudice, the district court relied on its

inherent authority to sanction non-compliant or non-prosecuting plaintiffs “so as to

achieve the orderly and expeditious disposition of cases.” Link v. Wabash R.R.

Co., 370 U.S. 626, 630–31 (1962).6 To justify dismissal, the court noted that the

RICO Order warned Plaintiff that failure to comply would result in dismissal of his

complaint without further notice. Because Plaintiff failed to meet the Order’s

deadline, the court found that Plaintiff had violated a court order and failed to

prosecute his case. The court explicitly provided that dismissal was “WITHOUT

PREJUDICE.”




6
  A district court may dismiss a case sua sponte under two possible sources of authority:
(1) Federal Rule of Civil Procedure 41(b), which permits dismissal for failure “to prosecute or to
comply with [the Federal Rules of Civil Procedure] or any order of court,” and (2) the court’s
inherent power to issue orders necessary to efficiently manage their dockets. Betty K Agencies,
Ltd., 432 F.3d at 1337 (identifying dual sources of court’s authority to dismiss sua sponte for
lack of prosecution); see also Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (“The
court’s power to dismiss is an inherent aspect of its authority to enforce its orders and insure
prompt disposition of lawsuits.”). The district court relied on the latter source of authority, but
case law defining the standard for Rule 41(b) dismissal remains instructive.



                                                10
               Case: 16-11216       Date Filed: 01/24/2017       Page: 11 of 20


I.     Notice and Opportunity to Comply

       Plaintiff’s chief argument on appeal is that the district court did not give him

notice of the “‘do or die’ deadline” contained in the court’s RICO Order in time for

him to comply. He alleges a failure of notice on two fronts. First, he claims that

he did not receive a copy of the RICO Order by postal mail at his Brazilian

residence before the deadline elapsed. Second, he argues that he could not have

learned of the Order electronically, because the Southern District of Florida “does

not allow pro se parties to receive ‘e-notice’” of docket filings. In Plaintiff’s view,

he could not have disobeyed the RICO Order if he was unaware of its

requirements. And if there was no violation of court order and no resulting lack of

prosecution, dismissal on those grounds was unjustified. Plaintiff further argues

that dismissal without prior notice failed to afford him minimal due process in the

pursuit of his claims.

       There is merit to Plaintiff’s concerns. A RICO statement is not required in a

civil RICO case unless requested by the court,7 so Plaintiff could not have known

that he was obliged to file such a statement—or face dismissal—unless he had



7
  See S.D. Fla. R. 12.1 (repealed 2011) & cmt. (repealing “unnecessary” rule requiring plaintiffs
to file a civil RICO case statement but noting that such statements have continued utility and
may still be required on a case-by-case basis).



                                               11
               Case: 16-11216       Date Filed: 01/24/2017       Page: 12 of 20


received the RICO Order itself. Plaintiff is correct that local filing requirements

preclude pro se litigants from enrolling in the court’s electronic notification

system. See General Civil Case Filing Requirements § 2B (S.D. Fla. March 2016)

(“Pro se litigants . . . are not permitted to file electronically or receive notices

electronically.”) (emphasis in original).8 Instead, pro se litigants are “served and

noticed by U.S. mail or in person” unless otherwise agreed. CM/ECF

Administrative Procedures § 2C (S.D. Fla. Dec. 1, 2015). The entrance of the

RICO Order on the docket on February 8 was therefore insufficient, by itself, to

constitute notice of the February 17 deadline. The record contains no evidence of

the court’s mailing of the Order to Plaintiff’s residence, so we are unable to reject

Plaintiff’s assertion that he never received notice by mail.

       Given the leniency with which we treat pro se litigants’ pleadings, a district

court should not dismiss a pro se plaintiff’s suit sua sponte without first confirming

that the plaintiff had notice of the court’s requirements and a reasonable

opportunity to comply. See Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.

2011) (“A district court can only dismiss an action on its own motion as long as the



8
  The court does encourage pro se litigants to use the electronic records system to monitor their
cases, but it does not require them to do so. See General Civil Case Filing Requirements § 1C
(S.D. Fla. March 2016).



                                                12
             Case: 16-11216     Date Filed: 01/24/2017    Page: 13 of 20


procedure employed is fair. To employ a fair procedure, a district court must

generally provide the plaintiff with notice of its intent to dismiss or an opportunity

to respond.”) (internal citations and quotation marks omitted); In re Jackson, 826

F.3d 1343, 1348 (11th Cir. 2016) (“[B]efore acting on its own initiative” in

dismissing a suit, “a court must accord the parties fair notice and an opportunity to

present their positions.”) (internal quotation marks omitted); Am. United Life Ins.

Co. v. Martinez, 480 F.3d 1043, 1069 (11th Cir. 2007) (same).

      We do not, however, review a district court’s sua sponte dismissal for abuse

of discretion without considering its practical impact on the plaintiff’s rights.

Specifically, “[t]here is an exception to our general rule against dismissal without

notice . . . if reversal would be futile.” See Tazoe, 631 F.3d at 1336 (internal

quotation marks omitted). As such, we inquire into the merits of Plaintiff’s claims

and ask whether dismissal prejudiced Plaintiff’s ability to pursue those claims in

compliance with the court’s instruction.

II.   Prejudice to Plaintiff

      In general, a dismissal without prejudice is not an abuse of discretion and

should be allowed absent some plain prejudice other than the mere prospect of a

second lawsuit. See Dynes v. Army Air Force Exch. Serv., 720 F.2d 1495, 1499

(11th Cir. 1983) (“[B]ecause the case was dismissed without prejudice, we cannot


                                           13
               Case: 16-11216       Date Filed: 01/24/2017      Page: 14 of 20


say that the district court abused its discretion.”). When a plaintiff is precluded

from refiling a claim due to the running of the statute of limitations, dismissal is

“tantamount to a dismissal with prejudice” and is subject to stricter review.

Burden v. Yates, 644 F.2d 503, 505 (5th Cir. Unit B 1981); 9 see also Dynes, 720

F.2d at 1499 (finding that district court’s dismissal for violation of court order was

not an abuse of discretion, even though plaintiff’s violation was minor, because

dismissal was without prejudice); Betty K Agencies, Ltd., 432 F.3d at 1337–38

(holding that dismissal with prejudice “is an extreme sanction that may be properly

imposed only when: (1) a party engages in a clear pattern of delay or willful

contempt . . . and (2) the district court specifically finds that lesser sanctions would

not suffice”) (internal quotation marks omitted).

       If, however, a plaintiff’s claim was time-barred at the time of filing, he

necessarily cannot be prejudiced by dismissal, whether it be with or without

prejudice. Similarly, where it is “patently obvious, given the legal and factual

inadequacies of the complaint,” that a plaintiff cannot prevail on his claims,

reversal of a court’s dismissal is not warranted regardless of its effect on the



9
  Under Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981), this Court
adopts as binding precedent all decisions of the former Fifth Circuit issued on or before
September 30, 1981).



                                              14
               Case: 16-11216        Date Filed: 01/24/2017        Page: 15 of 20


claims’ timeliness. Byrne v. Nezhat, 261 F.3d 1075, 1127 (11th Cir. 2001)

abrogated on other grounds by Bridge v. Phoneix Bond & Indem. Co., 553 U.S.

639 (2008).

       In short, the district court abused its discretion only if dismissal prejudiced

Plaintiff’s ability to refile any of his viable claims. In analyzing the timeliness

question here, it is worthwhile to note that Plaintiff’s complaint was dismissed only

two weeks after it was filed. Thus, in order for Plaintiff to have been prejudiced by

the district court’s dismissal, the relevant limitations periods on any viable claims

would have to have run at some point within that two-week period. If the

limitations period elapsed before the Complaint was filed or after it was dismissed,

Plaintiff was not prejudiced with respect to that claim by virtue of the district

court’s dismissal.10

       A.      Civil RICO Claim

       Civil RICO claims are subject to a four-year statute of limitations.

Pilkington v. United Airlines, 112 F.3d 1532, 1534 (11th Cir. 1997) (citing Agency

Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143, 156 (1987)). A civil


10
   We also note that Plaintiff seeks to proceed as representative of a class of plaintiffs under Fed.
R. Civ. P. 23. In order for Plaintiff to maintain this suit as a class action, his own claims must
have been timely filed in the first instance. City of Hialeah, Fla. v. Rojas, 311 F.3d 1096, 1101
(11th Cir. 2002).



                                                 15
              Case: 16-11216     Date Filed: 01/24/2017   Page: 16 of 20


RICO claim accrues, and the four-year limitations period begins to run, “when the

injury was or should have been discovered, regardless of whether or when the

injury is discovered to be part of a pattern of racketeering.” Maiz v. Virani, 253

F.3d 641, 676 (11th Cir. 2001) (citing Rotella v. Wood, 528 U.S. 549, 555 (2000)).

      It is not clear from the face of the Complaint how, precisely, Plaintiff was

injured, let alone when the alleged injury first became discoverable. Given this

dearth of facts, the Complaint as currently drafted probably fails to state a viable

RICO claim. We need not make that determination here, though, because we have

found no interpretation of the facts under which the district court’s dismissal

prejudiced Plaintiff’s ability to refile the claims.

      The first incident from which RICO liability might have arisen dates to late

2010, when HSBCMC filed its first action to foreclose on the Miami property.

The four-year limitations period on any claim arising from this first foreclosure

elapsed in late 2014, nearly two years before Plaintiff filed his complaint. Thus, if

Plaintiff’s civil RICO claim began to accrue at or around the time of the first

allegedly fraudulent foreclosure action—the most plausible assumption under the

facts at hand—the claim was time-barred when Plaintiff filed his complaint.

      Plaintiff does not assert that any misconduct occurred or was discovered at

any point from late 2010 to November 2012. Thus, the facts alleged in the


                                            16
             Case: 16-11216      Date Filed: 01/24/2017    Page: 17 of 20


complaint provide no basis on which to assume that Plaintiff’s claim began

accruing during this period.

      The remaining instances of alleged misconduct occurred in November and

December 2012 (when MERS assigned Gorham’s mortgage to HSBCNA through

an allegedly fraudulent assignment instrument) and in April 2014 (when HSBCNA

initiated a second foreclosure action against the Miami property). If the first

discoverable injury to Plaintiff had arisen in connection with any of this conduct,

the limitations period would not have run until November 2016 at the earliest.

This means that the district court’s dismissal without prejudice in mid-February

2016 left Plaintiff with at least eight months to re-initiate his suit and supplement it

with a RICO statement in compliance with the court’s order. The court’s

dismissal, with the right to refile, therefore caused Plaintiff no prejudice under this

interpretation of the timeline either.

      In short, had Plaintiff wished to pursue his civil RICO claims, he was free to

file an amended complaint articulating the nature of his injury.

      B.     Claim of Unjust Enrichment

      Plaintiff also asserts a claim of unjust enrichment under Florida common law

on grounds that defendants “have been routinely overcharging members of the

class for attorneys’ fees and other fees and costs that have not been incurred.” In


                                           17
             Case: 16-11216     Date Filed: 01/24/2017    Page: 18 of 20


Florida, the limitations period for an unjust enrichment action is four years. Grove

Isle Ass’n, Inc. v. Grove Isle Assoc., LLLP, 137 So.3d 1081, 1092 (Fla. 3d DCA

2014); Fla. Stat. § 95.11(3)(p) (allowing four years to bring “[a]ny action not

specifically provided for in these statutes”). To prove a claim of unjust enrichment

under Florida common law, the plaintiff must show that: (1) plaintiff conferred a

benefit on defendant, (2) defendant voluntarily accepted and retained the benefit,

and (3) it would be inequitable for defendant to retain that benefit without

compensating plaintiff. Grove Isle Ass’n, 137 So.3d at 1094. The cause of action

accrues, and the limitations period begins to run, when the last element constituting

the cause of action occurs. Id. at 1092 (citing Fla. Stat. § 95.031(1)).

      Plaintiff’s allegations on this claim are beyond sparse, and he supplies no

facts from which one might determine the exact nature, circumstances, or timing of

the alleged overcharging. The legal and factual inadequacies of the Complaint

make it patently obvious that Plaintiff cannot prevail on the claim without filing a

significantly augmented pleading. See Byrne, 261 F.3d at 1127.

      Importantly, the timing of dismissal has not meaningfully prejudiced

Plaintiff’s ability to file such a pleading. Because pro se pleadings are liberally

construed, Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), we

assume for purposes of this analysis that the alleged overcharging occurred in


                                          18
             Case: 16-11216      Date Filed: 01/24/2017   Page: 19 of 20


connection with one of the two foreclosure actions described in the Complaint.

The first foreclosure action was brought in August 2010 and was voluntarily

dismissed by HSBCMC in December 2012. The second action was not filed until

April 2014. Any claims relating to the first foreclosure proceeding that began to

accrue prior to February 3, 2012, were untimely at the time Plaintiff filed his

complaint. Claims that arose after February 18, 2012, were not time-barred by the

time of the district court’s dismissal.

      Thus, Plaintiff may have been prejudiced by dismissal only with respect to

claims relating to the first foreclosure proceeding that arose after February 3 but

before February 18, 2012. But Plaintiff alleges no facts in his complaint or on

appeal from which we might infer that an unjust enrichment claim began to accrue

within this narrow and crucial timeframe. Indeed, none of the facts articulated in

the Complaint dates to this roughly two-week period. While we hold pro se

pleadings to a less stringent standard than pleadings by counseled parties, “this

leniency does not give a court license . . . to rewrite an otherwise deficient pleading

in order to sustain an action.” Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–

69 (11th Cir. 2014) (citing GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d

1359, 1369 (11th Cir. 1998)). We will not find an abuse of the district court’s

discretion on the mere possibility that Plaintiff held a valid and timely unjust


                                          19
              Case: 16-11216     Date Filed: 01/24/2017     Page: 20 of 20


enrichment claim that became time-barred prior to the court’s dismissal.

      C.     FDCPA Claim

      Plaintiff finally alleges that certain of the named defendants “violated the

FDCPA by misleading the plaintiff . . . into a false belief that a debt was owed”

when they filed foreclosure actions “on behalf of a party that [was] not the real

party in interest.” Whether or not Plaintiff alleges a sound theory of FDCPA

liability, there is little question that the statute of limitations had run on any such

claim well before Plaintiff brought suit. An action to enforce any liability under

the FDCPA “may be brought . . . within one year from the date on which the

violation occurs.” 15 U.S.C. § 1692k. The first foreclosure action identified in the

Complaint was filed in August 2010; the second was filed in April 2014. The

Complaint was not filed until well after the one-year statute of limitations had run

on any potential FDCPA claim. Because the FDCPA claim was time-barred at the

time suit was filed, the district court’s dismissal had no prejudicial effect on it.

                                   CONCLUSION

      For the foregoing reasons, because Plaintiff suffered no prejudice as a result

of the district court’s dismissal of his complaint without prejudice to refile, we

AFFIRM the dismissal.




                                           20